Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 have been examined.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawes et al. (US 2020/0380934) in view of DeLorean (US 10,762,809).
As per claim 15, Dawes shows a method comprising: 
monitoring a vicinity of the vehicle using a monitoring module comprising a sensor array (Para 15: The cargo container 104 or corresponding truck may be equipped with various sensors to determine information about an audience within its range. Sensors may include video cameras, radar devices, lidar devices, radio frequency (RF) sensors, any other suitable sensors, or any combination thereof. Para. 27: In response to receiving a large amount of current generated by the photodiode array of sensors 208a and 208b, the control circuitry of the advertisement personalization system may determine there is a glare caused by the large amount of incoming sunlight. Para. 27: Sensor devices 208a and 208b may include video cameras and photodiode array; Fig. 1-3); 
outputting an advertisement on a display device (Fig. 1-3: Para 15: an advertisement personalization system causing advertisements (e.g., advertisement 102a) to be displayed on the sides of cargo container); 
generating information on the basis of information collected through the monitoring module; and outputting the generated information on the display device, in response to the information being generated (Para. 15: sensor device 110a, sensor device 110c, or a combination of any of the sensor devices communicatively coupled to the advertisement personalization system causing the display of the advertisements on cargo container 104; para. 16: Sensor devices associated with the advertisement personalization system causing for display the advertisements on cargo container 104 may include video cameras coupled with control circuitry that is configured to process images taken by the video cameras. Also see Para. 17,20,27,42).
The invention of Dawes does not explicit mention a processor-implemented method of guiding a vehicle through a detachable traveling guidance system. 
DeLorean shows guiding a vehicle through a detachable traveling guidance system (see Fig. 4-9,12,13-14).
Therefore, it would have been obvious at the time the invention was made to include the detachable traveling guidance system as suggest by DeLorean to the system/method of Dawes because it would provide detachable components, thereby increasing the flexibilty of the invention.  It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
Allowable Subject Matter
Claims 1-14 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689